DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Note.  Applicant elected Species II-Figure 2 on January 11, 2021 and hence claims 1, 10, and 20 are now withdrawn from further consideration.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 13 indicates that an actuator is coupled to a support shaft. However, according to paragraph [0021], the specification uses the term lift servo 112 to move pedestal 110 in an axial direction.  Figure 2 shows the lift servo 112 is coupled to the support shaft 212.  According to paragraph [0043], a plurality of actuators 202, 204 are coupled to shafts 206, 208.  
For purposes of examination, the pedestal is moved in the axial direction by a lift servo or equivalent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (WO 2016/148769) in view of Floyd (U.S. 2006/00112884) and Hayashi (U.S 2004/0244694).
	Referring to Figure 1 and paragraphs [0050]-[0070], Collins et al. disclose a substrate processing apparatus, comprising:  a chamber body 100 defining a volume (par.[0050]); a ceiling 106 coupled to the chamber body (par.[0050]); an electrode 108 coupled to the ceiling (par.[0052]); a pedestal 110 disposed in the volume and having a surface facing a surface of the electrode (par.[0051]);
	 Collins et al. fail to teach a support shaft coupled to the pedestal between a first shaft and a second shaft, wherein: the support shaft is coupled to pedestal at a central point of the pedestal, and the first shaft, and second shaft are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation about the support shaft relative to a surface of the electrode by extending the first or second shaft in a direction perpendicular to the ceiling.
	Note. Referring to Figure 1 and paragraph [51], Collins et al. teach a support shaft integrated with the pedestal 110 for lifting 112 the pedestal.  Similarly, referring to Figure 1 and In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus would have a support shaft coupled to the pedestal, wherein: the support shaft is coupled to pedestal at a central point of the pedestal.
	Referring to Figures 1, 4-5, and 7, and paragraphs [0041]-[0058], Hayashi teach an apparatus wherein a first shaft 30a, 34a and a second shaft 30b, 34b are coupled to the pedestal 6 and configured to orient a surface of the pedestal in a non-parallel orientation relative to a surface of the electrode by extending the first or second shaft in a direction perpendicular to the ceiling in order to provide uniform processing and thus improve the in-plane uniformity of the substrate (par.[0013]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pedestal of Collins et al. with a first shaft and second shaft that are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation relative to a surface of the electrode by extending the first or second shaft in a direction perpendicular to the ceiling as taught by Hayashi in order to provide uniform processing and thus improve the in-plane uniformity of the substrate.  Furthermore, it should be 
	With respect to claim 13, the apparatus of Collins et al. in view of Floyd and Hayashi further comprising:  a lift servo 112 coupled to the support shaft and pedestal 110 (Collins et al.-Fig. 1); a plurality of actuators 40A-40B coupled to the first shaft 30A, 34A and the second shaft 30B, 34B; and a plurality of joints 36A-36C coupled between the first and second shafts and the pedestal 6 (Hayashi-Fig. 1).
	With respect to claim 14, the apparatus of Collins et al. in view of Hayashi further includes wherein the actuators 40A-40C are electrical actuators, pneumatic, mechanical actuators, or hydraulic actuators (Hayashi-par.[0042]).
	With respect to claim 15, the apparatus of Collins et al. in view of Hayashi further includes wherein the plurality of joints 36A-36C are ball and socket joints, pivot joints, hinge joints, saddle joints, or universal joints (Hayashi-Fig. 3 and par.[0041]).
	With respect to claim 16, the apparatus of Collins et al. further includes wherein the electrode 108 is electrostatically chucked 152 to the ceiling 106 (par.[0054]).
	With respect to claim 17, the apparatus of Collins et al. further includes wherein the pedestal 110 further comprises an electrostatic chuck 302, 304 (par.[0051]).

	With respect to claim 19, the apparatus of Collins et al. further comprising:  a first gas injector 130 fluidly coupled to the volume through the chamber body adjacent the electrode; and a second gas injector 134 fluidly coupled to the volume through the chamber body adjacent the pedestal (par.[0055]).
	 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (WO 2016/148769) in view of Floyd (U.S. 2006/00112884) and Hayashi (U.S 2004/0244694) as applied to claims 11, and 13-19 above, and further in view of Kreiser et al. (U.S. 2004/0029065).
The teachings of Collins et al. in view of Floyd and Hayashi have been discussed above.
Collins et al. in view of Floyd and Hayashi is silent on a support shaft having a tapered surface at the electrode.
Referring to Figure 5 and paragraph [0044], Kreiser et al. teach an apparatus wherein a support shaft 8 having a tapered surface 11 since it is a shape that provides a sturdy support surface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support shaft of Collins et al. in view of Floyd and Hayashi with a tapered surface as taught by Kreiser et al. since it a conventionally known shape that provides a sturdy support surface.
Response to Arguments
	Applicant’s arguments have been considered but are moot since new reference Floyd teach a support shaft coupled to the pedestal.  Hence, the apparatus of Collins et al. in view of  a support shaft coupled to the pedestal between a first shaft and a second shaft, wherein: the support shaft is coupled to pedestal at a central point of the pedestal, and the first shaft, and second shaft are coupled to the pedestal and configured to orient a surface of the pedestal in a non-parallel orientation about the support shaft relative to a surface of the electrode by extending the first or second shaft in a direction perpendicular to the ceiling.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Osada et al. teach tilting the substrate in a non-parallel orientation.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716   

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716